Title: From John Adams to James Monroe, 15 November 1824
From: Adams, John
To: Monroe, James



Dear Sir.
Quincy November 15th. 1824—

Permit me to introduce to you Mr Ticknor and his Lady. This Gentleman is a Professor at our University in Cambridge, and one of the most conspicuous Literary Characters in this State, he has been for several years intimately acquainted with Mr Jefferson, and is highly esteemed by him. I believe he has been acquainted with Mr Madison he proposes to visit Montpelier as well as Montecello in the course of this Tour—He is married to a Lady of fortune, as well as merit, who is desirous of seeing the great Men of the South, a curiosity that all wise Men must applaud—I cannot pass this opportunity, of Congratulating you on the singular felicity of your Administration, which as far as I  know has been without fault—I wish you the same happiness in private life—
Being with high esteem your / most obedient / Humble Servant 
John Adams